Citation Nr: 1136552	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of an injury to the right ankle.

2.  Entitlement to service connection for a right knee disability, to include degenerative arthritis, to include as being secondary to a disability of the right ankle.

3.  Entitlement to service connection for a right leg disability, to include as being secondary to a disability of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to December 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of January and November 2004 of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant filed a timely notice of disagreement in January 2004 with respect to the January 2004 decision insofar as it determined that new and material evidence had not been presented to reopen the right ankle issue.  When the claim was originally before the Board, the issues then on appeal were as follows:

1.  Whether new and material evidence has been presented sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of a right ankle injury and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a right knee disability to include degenerative osteoarthritis and a tear of the medial meniscus.

3.  Entitlement to service connection for a right leg condition to include as being secondary to a right knee and/or ankle disability.

In a Decision/Remand issued in July 2010, the Board found that new and material evidence had indeed been presented with respect to the right ankle issue, and as such, the claim was reopened.  All three issues were then returned to the RO/AMC for additional development.  The claim has since been returned to the Board for review.  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board remanded all three issues to the RO/AMC so that additional development could be accomplished.  More specifically, the Board requested that the appellant undergo an examination of the right ankle, knee, and leg and that an opinion be provided as to the etiology of any found disabilities.  The record shows that the appellant underwent such an examination in October 2010 - the results of which are contained in the claims folder.  

A review of the VA medical examination indicates that the physician who examined the appellant acknowledged that the appellant had injured his right ankle when he was on active duty.  The physician further detailed the symptoms and manifestations produced by the right ankle and right knee disorders.  However, when the examiner provided an opinion concerning the etiology of the found ankle and knee disabilities, he did not address whether it was at least as likely as not that the current ankle disability was related to service, to include credible reports of an injury in service.  It is further noted that the examiner did not specifically state whether the appellant was suffering from an actual disability of the right leg other than disorders of the knee and ankle.  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board believes that the examination results are inadequate.  Here the examiner needed to provide comments on the evidence during service as well as the lay evidence of record reflecting a continuity of symptoms since that time.  This must include acknowledging and discussing the appellant's competent report of a continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because this was not done, the Board finds that the examination report is not adequate for rating purposes, and this matter must be remanded.  See 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Also, because the claim is being remanded for additional development, the AMC should also obtain the appellant's more VA medical records from February 2009 2010 to the present.  The VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that date from February 2009.  

2.  Thereafter, the appellant once again should be afforded a VA joints examination of the right leg, right ankle, and right knee.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the claims folder was reviewed.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

The examiner should render an opinion as to whether it is at least as likely as not that the appellant's right ankle disability is related to his military service to include as being the result of the inservice right ankle injury.  The examiner must also specifically state whether the appellant suffers from a disorder of the right leg, other than a disorder of the knee or the ankle, and whether any found disability of the right knee and leg is related to service and, if not, whether such disability is secondary to or aggravated by a right ankle disability.  In that regard, the examiner should consider reports of continuity of symptoms since service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


